Citation Nr: 1758597	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Don Jorgensen, Attorney


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1973 to October 1974.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a December 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2015, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran is service-connected for severe degenerative arthritis of the right wrist, status-post bone grafting and four corner fusion (a right wrist disability), evaluated as 30 percent disabling.    

2.  The Veteran's sole service- connected wrist disability does not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Additionally, in January 2015, this matter was remanded to forward the Veteran's claim for TDIU to the Director of Compensation and Pension Service (Director) to evaluate the Veteran's individual unemployability.  The Veteran's file was forwarded and the Director provided a decision in July 2015.  Subsequently, the claim was readjudicated in the December 2015 Supplemental Statement of Case. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

2.  TDIU 

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2017).  In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a) (2017).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16 (b) (2017).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.

The Veteran is only service connected for a right wrist disability, rated at 30 percent.  As such, the Veteran is not schedularly entitled to a TDIU.  See 38 C.F.R. § 4.16 (2017).  However, the Board must consider whether referral to the Director for extraschedular consideration is warranted.  In this case, the referral to the Director has been already completed.  

Records provided from the Social Security Administration (SSA) indicated that a December 2011 SSA decision found that the Veteran had not engaged in substantial gainful activity since May 2010 based on the following impairments (1) osteoarthritis of the right wrist, (2) chronic low back pain secondary to degenerative disc disease of the lumbar spine, (3) high blood pressure, and (4) an umbilical hernia scheduled for surgery.  A May 2010 private treatment note included with the submitted SSA medical records provided that the Veteran is not able to work due to his right wrist pain.  Additionally, a March 2011 SSA physical residuals functional capacity questionnaire noted that the Veteran would have difficulty sustaining full-time work because of very limited range of motion of the right wrist and difficulty walking due to constant low back pain.  The SSA medical records also detailed recurrent reports of chronic wrist pain and limited mobility.  

A June 2011 VA examination provided that the Veteran worked as a machinist, until 2010 and became unemployed due to a combination of physical problems and decreased job availability.  The examiner found that pain and immobility of the right wrist impacted the Veteran's occupational capability due to decreased manual dexterity, problems with lifting and carrying, pain, and decreased strength.  The examiner also found that the right wrist disability impacted his daily activities.  Additionally, the June 2011 VA examination report also identified the Veteran's non-service connected conditions of seizures and a low back disability, as conditions impacting the occupational status of the Veteran, as well.  The Veteran reported that he experienced seizures in May 2011 and that his driver's license was rescinded pending further evaluation of his seizures condition.  The examiner also noted that the Veteran's low back disability prevented the Veteran from lifting and carrying.  

A September 2013 VA examination report provided that the Veteran's service connected right wrist condition interfered with work activities involving the use of the wrist for lifting, pulling, or pushing.  The x-rays of the right wrist revealed evidence of degenerative joint disease, but no evidence of acute osseous abnormality.  

The July 2015 Administration Review provided by the Director found that "the evidence does not show that the severity of the right wrist disability prevents the Veteran from obtaining and following all forms of gainful employment."  The Director noted that the Veteran's last full-time employment was as a machinist, from October 2007 to May 2010.  The Veteran's previous employer stated that the company was unaware of the Veteran's disability because the Veteran made no request for concessions, and that the Veteran resigned in May 2010.  The Director also cited the findings from the aforementioned June 2011 and September 2013 VA examination reports.  The Director highlighted the Veteran's diagnoses of seizures and low back disability as contributory factors in the Veteran's unemployability. Additionally, the Director noted the Veteran's highest level of education was two years of high school with no additional education or training since becoming too disabled to work in 2010.  He also noted that the severity of the Veterans disability did not prevent him from obtaining and following all forms of gainful employment.   In sum, the Director concluded that the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation due to his service- connected disability.   

In light of the above, the Board finds that the Veteran's service-connected disability does not render him unable to secure and maintain substantial and gainful employment.  Instead, the Director provided that Veteran's right wrist disability does not prevent the Veteran from all forms of employment.  The VA examiners have noted the impact the Veteran's right wrist disability has had on his ability to perform occupational activities to a certain degree, but not to the level of total unemployability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  To that end, the June 2011 VA  examiner identified seizures and a low back disability as two additional conditions, which are not service connected, that contribute to the overall unemployability of the Veteran.  The Board acknowledges the Veteran's award of SSA benefits in December 2011, however SSA decisions are not binding on the Board.  Moreover, the SSA determination listed three other non-service connected conditions along with the service-connected right wrist, as the reasons why the Veteran was unable to engage in substantial gainful activity.  Therefore, it was the Veteran's total disability picture and not just one disability involved in that determination.  It is important to note that chronic low back pain was identified by SSA and a VA examiner as a condition that impacted the occupational functionality of the Veteran.  The Board concludes that the Veteran's service-connected right disability is not the only factor in the Veteran's unemployability because a VA examiner and the Director have documented the impact of the Veteran's non-service connected seizure and low back conditions on his ability to obtain and follow gainful employment.  Thus taken in combination, the Board finds that the Veteran's service-connected disability does not render the Veran unable to secure and follow substantial gainful occupation.  

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about the impact of his service-connected disability on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Additionally, the Veteran is credible with regard to his contentions.  However, in weighing the evidence, the Board affords more probative to the professional opinions of record which provided extensive support for their findings and took into account the whole disability and occupational landscape.

Based on the foregoing, the Board finds the evidence has not shown that he would be unable to obtain and maintain employment based solely on his service-connected disability.  The appeal is denied.


ORDER

Entitlement to TDIU is denied.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


